On January 19, 1912, the case-made was filed in this court; on January 13, 1914, this case was due to be taken on submission; but the plaintiff in error has wholly failed to file briefs as required by rule 7 of this court (38 Okla. vi, 137 Pac. ix), and has thus abandoned the appeal. SeeWallingford v. Wood et al., 41 Okla. 572, 139 P. 252; HowardMercantile Co. et al. v. Squires, County Judge, et al.,41 Okla. 580, 139 P. 253; Clinton   O. W. Ry. Co. v. KansasCity, M.   O. Ry Co., 39 Okla. 141, 134 P. 442.
We are therefore of the opinion that the case should be treated as abandoned and dismissed. Dismissed.
By the Court: It is so ordered. *Page 205